Citation Nr: 1335081	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1944 to January 1946.  He died in December 2008.  The appellant seeks surviving spouse benefits.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2013, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The Veteran, who died in December 2008, more than 50 years after his discharge from service was not a former prisoner of war and was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.

CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318, the appellant has been notified of the basis for the denial of this claim in an April 2009 letter, and has been afforded opportunity to present evidence and argument.  Further, there is no indication that any evidence bearing on this claim is outstanding.  Thus, the Board finds that all notification and development action on this claim has been accomplished.  The DIC claim is being denied as lacking legal merit.  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013). 

The evidence of record at the time of the Veteran's death shows that service connection was in effect for conversion reaction with posttraumatic stress disorder (PTSD), rated 70 percent, and residuals of a gunshot wound of the right hand, rated 10 percent.  The combined service-connected disability rating was 70 percent.  He also had been in receipt of a total disability rating due to individual unemployability (TDIU) since February 8, 1999.  Therefore, he was paid at the 100 percent disability rate effective February 8, 1999, until his death in December 2008.
 
It is undisputed that the Veteran was not a former prisoner of war and was not continuously rated totally disabling since his release from active duty, in January 1946.  Moreover, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in December 2008 as required for the appellant to qualify for DIC under 38 U.S.C.A. § 1318.

Neither the Veteran, during his lifetime, nor the appellant, has claimed clear and unmistakable error (CUE) in any rating decision that would have entitled the Veteran to a total disability rating at any time prior to the currently assigned effective date.  Accordingly, the appellant has not established a valid claim of CUE.

The Board acknowledges the contentions of the appellant that, essentially, out of equity and fairness she should not be barred from receiving § 1318 DIC benefits simply because the late Veteran had not met the statutorily prescribed 10year period of continuous effect for his award of a total rating for VA compensation prior to his death, and that the requirement should therefore be waived for her individual case.  While appreciating the late Veteran's service to his country, and acknowledging the appellant's frustration over not receiving § 1318 DIC benefits, the governing regulations do not provide for the assignment of VA compensation based on equity, but require a fixed term of years of being rated 100 percent disabled, which the Veteran did not meet prior to his death.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board has decided this case based on the application of law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992).

Accordingly, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case, such as this one, where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran died in December 2008.  His death certificate shows that his immediate cause of death was from right heart failure, due to or as a consequence of pulmonary hypertension idiopathic, due to or as a consequence of COPD.  Other significant conditions contributing to death, but no resulting in the underlying cause included diabetes mellitus, type II, coronary artery disease, and renal insufficiency.  

At the time of the Veteran's death, service connection was in effect for conversion reaction with posttraumatic stress disorder (PTSD) and residuals of a gunshot wound to the right hand.  He was also awarded a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU), effective from February 8, 1999.  The Board notes that service connection for coronary artery disease was denied in an August 1999 rating decision.  

A March 1999 VA general medical examination report shows that a VA physician opined that the Veteran's coronary artery condition evolved on its own after many years and was not secondary to posttraumatic stress syndrome.  In January 2011, the same physician reviewed the claims file and opined that the Veteran's death was not caused by or a result of his conversion reaction with PTSD.  The rationale was that the Veteran had multiple metabolic problems, including coronary artery disease and diabetes mellitus, type II, which alone were significant risk factors for developing heart failure and hypertension.  The physician further stated that he knew of no literature that stated that conversion reaction was a cause of heart disease.

The appellant contends that the Veteran's service-connected conversion disorder with PTSD caused or contributed to the Veteran's death.  She asserts that the Veteran's PTSD led to his heart condition due to his panic attacks and other psychiatric symptoms that occurred over the years.  In support of her contentions, and contrary to the January 2011 VA examiner's conclusion, the appellant has submitted an article indicating that researchers have linked PTSD with heart disease based upon a study of United States Army Veterans.

In light of the above, the Board finds that a remand is warranted to obtain an additional VA medical opinion, by a physician who has not previously provided an opinion, to fairly resolve the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain a medical opinion, from a physician who has not previously reviewed the claims file and with the appropriate expertise, to determine whether the Veteran's service-connected psychiatric disability caused or contributed to his death.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide the rationale, with citation to relevant medical findings and pertinent medical literature, for the opinion provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or contributed to the Veteran's death from right heart failure, due to or as a consequence of pulmonary hypertension idiopathic due to or as a consequence of COPD, that led to the Veteran's demise.  In providing this opinion, the VA physician must reconcile the prior VA medical opinions of record, and the discuss the appellant's contention that the service-connected PTSD caused or aggravated the Veteran's cardiovascular disabilities in light of the medical literature she has provided.

2.  Then, readjudicate the claim for service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 3).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


